

114 HRES 943 IH: Recognizing the 100th anniversary of the establishment of Hawaii Volcanoes National Park and Haleakala National Park in the State of Hawaii, and expressing support for designation of August 1, 2016, as “Hawaii Volcanoes and Haleakala National Parks Day”.
U.S. House of Representatives
2016-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 943IN THE HOUSE OF REPRESENTATIVESDecember 5, 2016Ms. Gabbard submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the 100th anniversary of the establishment of Hawaii Volcanoes National Park and
			 Haleakala National Park in the State of Hawaii, and expressing support for
			 designation of August 1, 2016, as Hawaii Volcanoes and Haleakala National Parks Day.
	
 Whereas the Hawaii National Park was established by section 1 of the Act entitled An Act to establish a national park in the Territory of Hawaii, approved August 1, 1916 (16 U.S.C. 391), consisting of tracts of land on the island of Hawaii and on the island of Maui;
 Whereas the portion of the Hawaii National Park situated on the island of Hawaii was renamed Hawaii Volcanoes National Park by Public Law 87–278 (16 U.S.C. 391d);
 Whereas Hawaii Volcanoes National Park protects and interprets the largest and most continuously active shield volcanoes in the United States and provides the best physical evidence of island-building processes, which continue to form the 2,000 mile-long Hawaiian archipelago;
 Whereas Hawaii Volcanoes National Park provides access to two of the most active volcanoes in the world and an opportunity to understand and appreciate the distinctive geology and natural and cultural adaptations to the land;
 Whereas, through Hawaii Volcanoes National Park, the National Park Service protects, restores, and studies unique and diverse ecosystems and endemic species that are the result of more than 30,000,000 years of evolution in an isolated environment characterized by its active volcanic landscape and wide climate variations;
 Whereas, in 1978, more than 100,000 acres of the park were designated as wilderness, which constitutes the largest and most ecologically diverse wilderness in the Pacific Islands, by section 401(6) of the National Parks and Recreation Act of 1978 (Public Law 95–625; 16 U.S.C. 1132 note);
 Whereas Hawaii Volcanoes National Park embraces the Native Hawaiian spiritual significance of the landscape and interprets related cultural traditions;
 Whereas the park encompasses sites, structures, objects, and landscapes that document more than 600 years of human life and activities on an active volcanic landscape;
 Whereas the United Nations Educational, Scientific, and Cultural Organization designated Hawaii Volcanoes National Park as a biosphere reserve in 1980 and as a World Heritage Site on December 10, 1987;
 Whereas, effective July 1, 1961, Haleakala National Park was established by Public Law 86–744 (16 U.S.C. 396b) as a separate unit of the National Park System on the detached portion of the Hawaii National Park on the island of Maui;
 Whereas Haleakala National Park protects a wild volcanic landscape with a wide array of fragile and diverse native ecosystems, including plant and animal species found nowhere else on Earth;
 Whereas extreme gradients of rainfall and temperature shape the remarkable biodiversity of Haleakala National Park, which rises approximately 10,000 feet from the sea to the summit of the Haleakala shield volcano;
 Whereas Haleakala National Park preserves places, resources, stories, and intangible elements of profound sacred importance to Native Hawaiians;
 Whereas those elements are linked by the piko, the lifeline that honors the past and connects the living Hawaiian culture of today to future generations;
 Whereas Haleakala National Park is known for its exceptional scenery, including sunrises and sunsets above the clouds, coursing waterfalls, clear pools, and crashing waves, lush rainforests, and sparkling, star-filled skies;
 Whereas the Haleakala shield volcano, one of the highest peaks in the Pacific, is the result of countless volcanic eruptions during the past 2,000,000 years and unique erosion in action;
 Whereas Public Law 94–567 (16 U.S.C. 1132 note) designated more than 19,000 acres of Haleakala National Park as wilderness in 1976, and the United Nations Educational, Scientific, and Cultural Organization designated the park as a biosphere reserve in 1980;
 Whereas Hawaii Volcanoes National Park and Haleakala National Park were the first national park units in a territory of the United States and are two of the 8 units of the National Park System in the Hawaiian islands; and
 Whereas August 1, 2016, would be an appropriate date to designate as Hawaii Volcanoes and Haleakala National Parks Day: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates and celebrates Hawaii Volcanoes National Park and Haleakala National Park on the 100th anniversary of their establishment;
 (2)acknowledges the range of natural and cultural wonders that make up the other national parks and monuments of the State of Hawaii, including—
 (A)Honouliuli National Monument; (B)Kalaupapa National Historical Park;
 (C)Kaloko-Honokohau National Historical Park; (D)Puuhonua o Honaunau National Historical Park;
 (E)Puukohola Heiau National Historic Site; and (F)World War II Valor in the Pacific National Monument;
 (3)encourages the people of Hawaii and of the United States to visit those parks and monuments, which are national treasures; and
 (4)supports the designation of Hawaii Volcanoes and Haleakala National Parks Day. 